Citation Nr: 0604526	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional pension benefits for a home-
schooled child from age 18 years.


REPRESENTATION

Appellant represented by:	Darren A. Jones, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1967 to June 1969 
and from December 1976 to December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Milwaukee, Wisconsin, Regional Office (RO), which denied 
additional pension benefits for a home-schooled child from 
age 18 years.  In an April 2001 decision, the Board denied 
additional pension benefits for a home-schooled child from 
age 18 years.  Thereafter, appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent July 2004 decision, the Court 
vacated said Board decision and remanded the case for 
readjudication consistent with the Court's opinion.  In a 
November 2004 Order, the Court denied motions filed by the 
Secretary of the VA (appellee) for reconsideration, or in the 
alternative, for full Court review.  The appellee 
subsequently appealed the July 2004 Court decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2005, the Federal Circuit 
ordered that the appeal filed by appellee be dismissed under 
Federal Rule of Appellate Procedure 42(b), which pertains to 
voluntary dismissals.  

The case is now ready for the Board's appellate 
determination.


FINDING OF FACT

From age 18 years, the appellant's son was pursuing a course 
of instruction at a State-approved home school.




CONCLUSION OF LAW

The criteria for entitlement to additional pension benefits 
for a child student from age 18 years have been met.  38 
U.S.C.A. §§ 101(4)(A), 104 (West 2002); 38 C.F.R. §§ 3.57, 
3.667 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In light of 
the allowance by the Board's decision herein of entitlement 
to additional pension benefits for a home-schooled child from 
age 18 years, further development with regard to VA's duties 
to notify and assist under VCAA would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


Analysis

The appellant's entitlement to pension benefits was 
established effective December 30, 1991.  The appellant 
received additional pension benefits due to having dependent 
children under the age of 18, including his youngest son, 
"J.P.T."  In September 1999, the appellant submitted a 
request for approval of school attendance.  The request 
indicated that the appellant's son, "J.P.T.", would reach 
the age of 18 on November [redacted], 1999; that "J.P.T." was being 
home-schooled; and that he would graduate on June 30, 2000.

In a letter dated in November 1999, the appellant's attorney 
asserted that home-based private education was approved in 
the appellant's State and that the appellant's home-based 
private educational program had been approved by that State 
for over 12 years.  

In a March 2000 letter, the appellant informed VA that his 
son had moved away from home effective March 1, 2000.  The 
appellant requested that his son be considered a "child" 
student for additional VA pension purposes for the period 
from December 1, 1999 to February 29, 2000.  

The provisions of 38 C.F.R. § 3.667 provide that pension may 
be paid after a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved educational institution.  
Additionally, the requirements of 38 U.S.C.A. § 101(4)(A) and 
38 C.F.R. § 3.57 state that a "child" is a member of the 
veteran's household who is between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.

The question of whether the appellant's son was a "child" 
student for additional VA pension purposes depends on whether 
or not a home-school program course may legally be considered 
a course of instruction at an "approved educational 
institution" for purposes of 38 U.S.C.A. § 101(4)(A)(iii).  

In a VA General Counsel opinion, VAOPGCPREC 3-98 (March 19, 
1998), it was concluded that a home-school program is not an 
educational institution within the meaning of 38 U.S.C.A. 
§§ 101(4)(A)(iii) and 104(a).  The General Counsel opinion 
noted that an "institution" was defined as an "established 
organization or corporation (as a college or university) 
[especially] of a public character"; that the duration of a 
home-school program is the length of time necessary to 
educate a particular child; that the program terminates when 
that child completes his or her course of instruction or 
withdraws and the program does not have an ongoing 
enrollment; that an educational institution also offers its 
services to other students who meet its enrollment criteria; 
and that a home-school program on the other hand, is operated 
for the sole purpose of serving the needs of a particular 
student.  

However, in the Court's decision at issue, it was pointed out 
that appellant's home-school program did have an ongoing 
enrollment and was operated for the needs of all of his 
children, not just one particular student; that his home-
school program could be defined as an "educational 
institution" under statutory construction principles; that 
according to VA regulatory history, § 3.57(a)(1)(iii) was 
promulgated to implement VAOPGCPREC 3-98; and that said 
General Counsel opinion and § 3.57(a)(1)(iii) constituted 
substantive, legislative rules (not mere interpretative 
rules) that were not properly promulgated and, thus, were 
invalid.  

In short, under the Court's legal reasoning presented and the 
factual circumstances in the instant case, it is the logical 
conclusion that appellant's home school program should be 
considered an "approved educational institution" for VA 
purposes and that the appellant's son, "J.P.T.," did meet 
the definition of "child" student for additional VA pension 
purposes.  Thus, entitlement to additional pension benefits 
for a home-schooled child from age 18 years is warranted.


ORDER

Entitlement to additional pension benefits for a home-
schooled child from age 18 years is granted.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


